Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McKarge (US 5904461) in view of Carpenter (US 2002/0127082)
As to claim 1, McKarge discloses a securing device for a structure having an open-ended cylindrical bore, said securing device comprising:
an insert 10 comprising a cylindrical tubular body 20 provided with internal tapping 22, the insert having an insert head 30 with radial dimensions greater than radial dimensions of the body, the extremity of the body opposite the insert head comprising an annular cavity 24 holding a ring 40 made of a plastic material secured to the body to inhibit rotation of the ring, and wherein the internal tapping in the tubular body continuous from the ring toward the insert head (col 4 ,lines 35-39, see fig 4-6), internal tapping extends continuous from ring to toward the insert head).  Note the limitation 
The securing device further comprises: a pin/screw 1 comprising a cylindrical threaded rod (col 4, lines 64-65) assembled with the tapping of the insert, a head with radial dimensions greater than the dimensions of said rod (fig 1, 3-6, associated text),
the device being characterized in that the threaded rod is introduced into the insert on the ring side such that, in the assembled state, the head of the insert and the head of the pin form the terminal ends of the securing device (figs 1, 3-6, 8 , 9, discussion of said figures, col 2, line 40 – col 3, lines 20, col 4, lines 20 –col 5, lines 20). 
McKarge does not expressly disclose that the extremity of the cylindrical rod of the pin is tapered.  Carpenter discloses a threaded cylindrical rod insert 47 with a tapered extremity (portion farthest from head 49) opposite the head of the pin 47 to improve the locking of the device (fig 1, para 13-15).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the device McKarge such that the extremity of the cylindrical rod opposite the pin is tapered as taught by Carpenter as such a modification facilitates coupling.  Additionally, changes in shape are obvious absent criticality demonstrated by the applicant. 
As to claim 3, figure 1 of McKarge shows the threaded portion of the pin contained within the body.  As to claim 5, fig 4 of McKarge shows the claimed dimensional relationships. 

Claims 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McKarge and Carpenter, as applied to claim 1 above, and further in view of Henriksen (US 5244326).
	As to claim 2, Henriksen discloses an outer surface of a tubular body comprising longitudinal splines 28 (fig 2, associated text).   It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the device of McKarge and Carpenter such that the outer surface of the tubular body comprises longitudinal splines as taught by Henriksen as doing such enables good frictional engagement (col 2, line 65 – col 3, line 2).
As to claim 6, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the device of McKarge and Carpenter such that the tubular body is connected to the inner surface of a bore via an adhesive as taught by Henriksen (col 3, lines 25-34) as doing such enables a stronger connection.
As to claim 7, fig 1 of Henriksen discloses the claimed contact of the insert and the surface of the structure.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over McKarge and Carpenter, as applied to claim 1 above, and further in view of EP 0063181.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the device of McKarge and Carpenter such that the head of the insert is countersuck and the head of pin portion protrudes as taught by EP 181 (fig 4, p. 5-6) as doing such is known in the art and produces at least one flush surface.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McKarge and Carpenter, as applied to claim 1 above, and further in view of Zaydel (US 4597153).
McKarge and disclose a securing device as detailed above.
Zaydel discloses assembly for the installation of the securing device, comprising:
a devicefor retaining the insert, formed in a deformable material (plastic flex panel 16), said retaining device comprising: an introduction rod 46, having a diameter smaller than an inner diameter of the insert;
a retaining portion (opening into which insert is placed (fig 11) adjacent to the introduction rod, having a diameter greater than the inner diameter of the insert and able to be introduced into the insert by compression;
a flexible skirt 164 (fig 7), adjacent to the retaining portion, a flare of the skirt being oriented towards said retaining portion (fig 7);a grasping end (see end that grasps around the insert in fig 7), adjacent to the flexible skirt (figs 3, 5, 6-11, col 1, line 15 – col 2, line 24; col 3, line 4 – col 4, line 5; col 4, line 57 – col 6, line 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the device of McKarge and Carpenter to include the assembly recited in claim 8, as taught by Zaydel above, as doing such enables the stable and accurate mounting of the securing device of claim 1 (col 5, lines 28-36).

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. Page 6 of the Remarks discusses limitation recited in applicant’s specification.  Applicant is respectfully informed that limitation recited in the specification are not read into the claims.  On p. 7, it appears the applicant is asserting that the annular cavity of McKarge is not at an extremity of the body opposite the insert head.  The examiner notes that figures 4-6 very clearly show that the annular cavity housing the ring 40 is at the extremity of the body opposite the insert head 30.  Applicant states that bolt must cylindrical, because otherwise the statement “the annular groove may located anywhere along the length of the bore 22” would not be true and the principle of the operation would be changed.  This argument is flawed for several reasons.  First, it amounts to an individual attack on McKarge without considering Carpenter.  McKarge need not disclose the taper because Carpenter discloses such.  Applicant is reminded that one cannot show nonobviousness by attacking references individually and in a vacuum of each other as a rejection under 35 U.S.C. 103 is a consideration relating to the combined teachings of the references (and not each reference in a vacuum of the others).  Second, the annular groove being located at any location along is not the principle of operation of McKarge.  The applicant has not present any reason why this is the principle of operation.  Third, such a statement in conclusory and not supported by evidence.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With respect to applicant’s argument that McKarge does not disclose the threads are continuous through the entire inner surface of the bore, this argument is not commensurate with the scope of the claim.  The does not require the threads to be continuous through the entire inner surface of the bore.  Rather, the claim requires “tapping in the tubular body is continuous from the ring toward the insert head.”  This is not the same as continuous through the entire length of the bore.  See discussion in body of rejection above.  The applciant then asserts

The threads on a McKarge pin would first engage the threads of the bore 22 before engaging the locking ring 40, which means the torque would be higher when engaging the lock ring than if the McKarge pin had a tapered end and engaged a locking ring before engaging threads of the bore. Additionally, engagement of the McKarge pin with the metal bore will take longer than Applicant's configuration because the McKarge pin threads must first engage the threads of the bore before engaging the softer material of the lock ring.


This argument is specific to a method limitation – method limitations do not further limit product claims.  The applicant then asserts “the McKarge lock ring is farther away from the bolt head than in Applicant's configuration, and therefore not as secure, and the lock ring is not inhibited in rotation.” Applicant’s claim does not recite a quantitative limitation that captures any alleged difference between the location McKarge’s lock ring and applicant’s ring.  The last two statements are conclusory and not support by evidence.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748